     Case 9:17-cv-00050-DLC-JCL Document 159 Filed 03/19/19 Page 1 of 4



John Morrison                             J. Richard Cohen*
Robert Farris-Olsen                       David C. Dinielli*
MORRISON, SHERWOOD,                       Jim Knoepp*
WILSON, & DEOLA, PLLP                     Elizabeth Littrell*
401 N. Last Chance Gulch St.              SOUTHERN POVERTY LAW CENTER
Helena, MT 59601                          400 Washington Avenue
ph. (406) 442-3261                        Montgomery, AL 36104
fax (406) 443-7294                        ph. (334) 956-8200
john@mswdlaw.com                          fax (334) 956-8481
rfolsen@mswdlaw.com                       richard.cohen@splcenter.org
Attorneys for Plaintiff Tanya Gersh       david.dinielli@splcenter.org
                                          jim.knoepp@splcenter.org
                                          beth.littrell@splcenter.org
                                          Attorneys for Plaintiff Tanya Gersh
                                          *Admitted Pro Hac Vice


                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION

TANYA GERSH,
                                          Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                                NOTICE OF WITHDRAWAL

ANDREW ANGLIN, publisher of
the Daily Stormer,

       Defendant.


      PLEASE TAKE NOTICE that the appearance of Morris Dees of the

Southern Poverty Law Center is hereby withdrawn as counsel pro hac vice for

Plaintiff Tanya Gersh. Plaintiff will continue to be represented by the law firms of




                                                                                Page 1
     Case 9:17-cv-00050-DLC-JCL Document 159 Filed 03/19/19 Page 2 of 4



Morrison, Sherwood, Wilson & Deola, PLLP, and the Southern Poverty Law

Center.


      DATED March 19, 2019.

                                   /s/ David Dinielli
                                   Attorney for Plaintiff Tanya Gersh




                                                                        Page 2
     Case 9:17-cv-00050-DLC-JCL Document 159 Filed 03/19/19 Page 3 of 4



                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Dale M. Schowengerdt
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      dales@mt.gov
      Attorney for Intervenor State of Montana




                                                                             Page 3
     Case 9:17-cv-00050-DLC-JCL Document 159 Filed 03/19/19 Page 4 of 4



      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana

on this 19th day of March, 2019.
                                   /s/ David Dinielli
                                   Attorney for Plaintiff Tanya Gersh
                                   on behalf of all Attorneys for Plaintiff




                                                                              Page 4
